925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry Douglas RODGERS, Plaintiff-Appellant,v.Robert BROWN, Jr., Director, Michigan Department ofCorrections, Defendant-Appellee.
No. 90-1431.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1991.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and SILER, Chief District Judge.*

ORDER

2
Larry Douglas Rodgers, a pro se Michigan state prisoner, appeals the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Rodgers sued the Director of the Michigan Department of Corrections for twenty-five million dollars, alleging that contaminated water at the State Prison of Southern Michigan was causing him health problems.  The district court granted defendant's motion to dismiss, without prejudice to Rodger's right to bring a tort action in the Michigan Court of Claims.


4
Upon consideration, this court concludes that this action was properly dismissed.  A state official sued for damages is not a "person" under 42 U.S.C. Sec. 1983.    Will v. Michigan Dep't of State Police, 491 U.S. 58 (1989).  Rodgers did not indicate that he intended to sue the defendant in his individual capacity.    See Wells v. Brown, 891 F.2d 591, 592 (6th Cir.1989).  Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation